Exhibit 10.6

THIRD AMENDMENT TO SUBLEASE AGREEMENT

THIS THIRD AMENDMENT TO SUBLEASE AGREEMENT (“Agreement”), dated for reference
purposes December 22, 2005, is made by and between F5 Networks, Inc., a
Washington corporation (“Sublandlord”), and Cell Therapeutics, Inc., a
Washington corporation (“Subtenant”). The capitalized terms in this Agreement
shall have the meaning given to those same terms in the Sublease, unless a
different meaning has been provided herein.

RECITALS

A. Sublandlord and Subtenant have entered into a certain Sublease Agreement
dated March 30, 2001, as thereafter modified and supplemented by a First
Amendment to Sublease Agreement dated April 13, 2001, a Second Amendment to
Sublease Agreement dated March 6, 2002, a Letter Agreement Regarding Generator
Use dated March 4, 2004, and a Closed Circuit TV Agreement entered into
effective as of January 12, 2005, and amended effective as of April 29, 2005
(collectively, the “Sublease”).

B. The parties now desire to remove certain space from the Subleased Premises
and return the same to the Sublandlord, and to otherwise modify the Sublease to
reflect this contraction of the Subleased Premises, only as expressly provided
for herein.

NOW, THEREFORE, for good and valuable consideration, the parties hereby amend
the Sublease as follows:

 

1. Subleased Premises.

a. Effective January 16, 2006, there shall be removed from the Subleased
Premises approximately 33,127 rentable square feet of space, consisting of
28,854 rentable square feet described as Area No. 2A and Area No. 2B in the
Sublease, comprising the entire second floor of the Building, together with
approximately 4,273 rentable square feet on the first floor of the Building
located in Area 1A, the first floor space being depicted on Exhibit A hereto
(collectively, the “Deleted Space”). After removal of the Deleted Space, the
Subleased Premises shall be deemed to consist of 76,984 rentable square feet.
The Deleted Space shall be delivered by Subtenant to Sublandlord no later than
January 16, 2006, in a broom-clean, but otherwise “AS-IS,” condition. Subtenant
shall remove all furniture, office equipment and any other personal property,
including all security cameras (subject to obtaining Master Landlord’s consent
to such removal), currently located within the Deleted Space. Sublandlord shall
have the right to use, in common with others entitled thereto, Common Areas in
the Building associated with or convenient for use of the Deleted Space.

b. Within the second floor space of the Deleted Space, Subtenant shall be
permitted to place its wiring and cabling within those electrical closets,
wiring closets and cabling rooms depicted on Exhibit B hereto in locations and
quantities as reasonably determined by Sublandlord. Further, Sublandlord shall
permit Subtenant access to the said closets/rooms to maintain, repair and
inspect its wiring and cabling at reasonable times as requested by Subtenant
upon reasonable notice to Sublandlord.

 

1



--------------------------------------------------------------------------------

c. Sublandlord reserves the right to use cooperatively with Subtenant on a
non-exclusive basis the Building loading dock for both shipping and receiving,
as well as reasonable access through the Subleased Premises (the location to be
reasonably determined by Subtenant) sufficient to transport office and
construction equipment between the loading dock and the Building elevators.

d. Sublandlord reserves (i) the right of access in all stairways and elevators
between those portions of the Building not within the Subleased Premises and the
Building rooftop, (ii) the right to install and maintain additional mechanical
equipment on the Building rooftop reasonably necessary to serve those portions
of the Building not within the Subleased Premises, (iii) the right to use
existing mechanical and electrical risers, shafts, sleeves and penetrations
between Sublandlord’s spaces within the Building and the Building rooftop, which
right shall be shared with Subtenant.

e. Section 1 of the Sublease is hereby amended to reflect these changes
contained in (a) - (c) above herein.

 

2. Base Rent. Section 3.1 of the Sublease is hereby amended to provide that,
commencing April 1, 2006, annualized Base Rent for the Subleased Premises less
the Deleted Space shall be as follows:

 

Period

   Annualized Base Rent (per RSF)

April 1, 2006 – December 31, 2006

   $35.38

January 1, 2007 – March 31, 2007

   $36.81

April 1, 2007 – December 31, 2007

   $36.38

January 1, 2008 – March 31, 2008

   $37.81

April 1, 2008 – December 31, 2008

   $37.38

January 1, 2009 – March 31, 2009

   $38.81

April 1, 2009 – December 31, 2009

   $38.38

January 1, 2010 – March 31, 2010

   $39.81

April 1, 2010 – December 31, 2010

   $39.38

January 1, 2011 – March 31, 2011

   $40.81

April 1, 2011 – December 31, 2011

   $40.38

January 1, 2012 – March 31, 2012

   $41.81

April 1, 2012 – July 31, 2012

   $41.38

 

3.

Operating Expenses. As a result of the deletion of the Deleted Space from the
Subleased Premises, as provided for in Section 1 above herein, Subtenant’s
proportionate share of all Expenses, as defined in Section 4(c) of the Master
Lease, shall be proportionately reduced commencing April 1, 2006. For purposes
of calculating Subtenant’s proportionate share of Expenses, the Subleased
Premises shall be deemed to be 76,984 rentable square feet. Subtenant’s
proportionate share of Expenses separately allocated to

 

2



--------------------------------------------------------------------------------

the Building shall be 69.91% (calculated by dividing the agreed area of the
remaining Subleased Premises, namely 76,984 rentable square feet, by the total
area of the Building, which is deemed to be 110,111 rentable square feet).
Section 3.2 of the Sublease is hereby amended to reflect these changes.

 

4. Parking. Subtenant’s entitlement to parking rights shall be proportionately
reduced to reflect the Subleased Premises as revised by Section 1 of this
Agreement. Because the Subleased Premises is reduced by 33,127 rentable square
feet, Subtenant’s parking rights shall be reduced by 63 stalls. Section 6 of the
Sublease is hereby amended to reflect these changes.

 

5. Generator. Sublandlord shall at all times retain the right to replace the
Generator so long as the replacement Generator is of sufficient capacity to
continue to provide the power to Subtenant specified in the Sublease, and more
particularly in the Letter Agreement dated March 4, 2004.

 

6. Brokers. Sublandlord has been represented by Washington Partners, Inc. in
this transaction and Subtenant has been represented by C.B. Richard Ellis, Inc.
Each party shall be separately responsible to its broker pursuant to separate
agreements and shall indemnify and hold the other party harmless from any cost,
expense or liability (including costs of suit and reasonable attorneys’ fees)
for any compensation, commission or fees claimed by any real estate broker or
agent other than their respective brokers (identified above) in connection with
this Agreement or its negotiation by reason of any act of the indemnifying
party.

 

7. Notices. Subtenant’s address for notice purposes, and Section 16 of the
Sublease, hereby amended as follows:

Cell Therapeutics, Inc.

501 Elliott Avenue, Suite 400

Seattle, WA 98199

Attention: Dr. James Bianco

cc: Legal Affairs

 

8. Conditions Precedent. This Agreement is conditioned upon Master Landlord
consenting to this Agreement pursuant to the Landlord’s Consent to Subleasing
attached to this Agreement as Exhibit B (the “Master Landlord Consent”). If
Master Landlord has not so consented to this Agreement within thirty (30) days
after this Agreement has been signed by Sublandlord and Subtenant, then either
party may terminate this Agreement by delivering written notice of termination
to the other party.

 

9.

Miscellaneous. In the event of any conflict between the terms of this Agreement
and the Sublease, this Agreement shall control. The parties hereby ratify and
confirm their obligations under the Sublease as amended by this Agreement. This
Agreement, the Sublease and all exhibits attached to the Sublease and this
Agreement, and the Master Lease, constitute the entire agreement between
Sublandlord and Subtenant with respect to the Subleased Premises, and may not be
amended or altered except by written agreement

 

3



--------------------------------------------------------------------------------

executed by both parties. This Agreement may be executed in one or more
counterparts; each signed counterpart shall be deemed an original and all
counterparts together shall constitute a single, integrated agreement. Facsimile
transmission of any signed original document, and retransmission of any signed
facsimile transmission, shall be the same as delivery of an original. At the
request of either party, the parties will confirm facsimile-transmitted
signatures by signing an original document.

IN WITNESS WHEREOF the parties hereto hereby execute this Third Amendment to
Sublease Agreement as of the day and year first above written.

 

SUBLANDLORD     SUBTENANT

F5 Networks, Inc.,

a Washington corporation

   

Cell Therapeutics, Inc.,

a Washington corporation

By:  

 

    By:  

 

Name:  

 

    Name:  

 

 

4



--------------------------------------------------------------------------------

STATE OF WASHINGTON   )   ) ss. COUNTY OF KING   )

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, and said person acknowledged that s/he signed
this instrument, and on oath stated that s/he was authorized to execute the
instrument and acknowledged it as the Third Amendment to Sublease Agreement of
F5 NETWORKS, INC. to be free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

DATED: December     , 2005

 

 

(Signature)

 

(Please print name legibly)

NOTARY PUBLIC in and for the State of

Washington, residing at                             .

My commission expires:                             .

 

5



--------------------------------------------------------------------------------

STATE OF WASHINGTON   )   ) ss. COUNTY OF KING   )

I certify that I know or have satisfactory evidence that
                             is the person who appeared before me, and said
person acknowledged that s/he signed this instrument, and on oath stated that
s/he was authorized to execute the instrument and acknowledged it as the Third
Amendment to Sublease Agreement of CELL THERAPEUTICS, INC. to be free and
voluntary act of such party for the uses and purposes mentioned in the
instrument.

DATED: December     , 2005

 

 

(Signature)

 

(Please print name legibly)

NOTARY PUBLIC in and for the State of

Washington, residing at                             .

My commission expires:                             .

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Deleted First Floor Space

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Electrical Closets and Cabling Rooms

 

8



--------------------------------------------------------------------------------

EXHIBIT C

Master Landlord Consent to Subleasing

 

9